Case: 20-60491     Document: 00515596806         Page: 1     Date Filed: 10/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  October 9, 2020
                                  No. 20-60491
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   Nelson Frederick Jones,

                                                           Plaintiff—Appellant,

                                       versus

   Andrew M. Saul, Commissioner of Social Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CV-28


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Plaintiff-appellant, Nelson Frederick Jones, applied for and was
   denied social security disability benefits by the Commissioner of Social
   Security. The district court affirmed. For the reasons set forth herein, we
   AFFIRM.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60491      Document: 00515596806          Page: 2   Date Filed: 10/09/2020




                                    No. 20-60491


                                             I.
          Jones applied for disability insurance benefits and supplemental
   security income benefits, alleging that he had been disabled since June 1,
   2016, due to left leg problems and spinal problems as well as an enlarged heart
   and high blood pressure. The Commissioner denied relief.
          At Jones’s request, a hearing was then held before an administrative
   law judge (“ALJ”), at which Jones was represented by counsel and both
   Jones and a vocational expert testified. After reviewing the evidence, the ALJ
   determined that although Jones’s “impairments do result in some functional
   limitations,” Jones was not disabled within the meaning of the Social Security
   Act (the “Act”). Following the ALJ’s decision, Jones requested review by
   the Appeals Council, which denied the request. Accordingly, the ALJ’s
   decision became the Commissioner’s final decision under 42 U.S.C.
   § 405(g).
          Jones then appealed to the district court, where a magistrate judge,
   sitting by consent of the parties, affirmed the Commissioner’s decision. Jones
   subsequently filed a Motion to Alter or Amend Judgment, which was denied,
   though the magistrate judge nevertheless issued an Amended Final
   Judgment, again affirming the Commissioner’s decision. Jones timely filed a
   notice of appeal.
                                             II.
          Our review of a final decision denying social security benefits is
   limited by 42 U.S.C. § 405(g). Specifically, we review a denial of social
   security benefits only to determine “whether (1) the decision is supported by
   substantial evidence and (2) proper legal standards were used to evaluate the
   evidence.” Martinez v. Chater, 64 F.3d 172, 173 (5th Cir. 1995). “If the
   Commissioner’s findings are supported by substantial evidence, then the
   findings are conclusive and the Commissioner’s decision must be affirmed.”




                                         2
Case: 20-60491      Document: 00515596806           Page: 3    Date Filed: 10/09/2020




                                     No. 20-60491
Id. Substantial evidence is a deferential standard and requires more than a
   scintilla of evidence but only “such relevant evidence as a reasonable mind
   might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.
   Ct. 1148, 1154 (2019). In determining whether substantial evidence supports
   the Commissioner’s decision, “[w]e may not . . . reweigh the evidence or try
   the issues de novo.” Martinez, 64 F.3d at 174. Indeed, it is for the
   Commissioner—not the courts—to “resolve conflicts in the evidence.” Id.
   Finally, the harmless error doctrine applies to social security cases, see Morris
   v. Bowen, 864 F.2d 333, 336 (5th Cir. 1998), and we will not vacate the
   Commissioner’s decision unless the claimant’s rights are substantially
   affected, see Shineski v. Sanders, 556 U.S. 396, 407–08 (2009); Jones v. Astrue,
   691 F.3d 730, 733–34 (5th Cir. 2012).
          To be entitled to disability benefits, a claimant must show that he is
   “disabled” within the meaning of the Act. Leggett v. Chater, 67 F.3d 558, 563–
   64 (5th Cir. 1995). “Disability is defined as an ‘inability to engage in any
   substantial gainful activity by reason of any medically determinable physical
   or mental impairment’ lasting at least twelve months.” Kneeland v. Berryhill,
   850 F.3d 749, 753 (5th Cir. 2017) (quoting 42 U.S.C. § 423(d)(1)(A)). To
   determine disability, the Commissioner engages in a five-step analysis: (1) Is
   the claimant currently working? (2) Does the claimant have a severe
   impairment? (3) Does the impairment meet or equal a listed impairment? (4)
   Does the impairment prevent the claimant from performing past relevant
   work? (5) Does the impairment prevent the claimant from doing other work?
   20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Martinez, 64 F.3d at 173–
   74.
          Before reaching step four in the five-step analysis, the Commissioner
   makes a determination about the claimant’s residual functional capacity
   (“RFC”), which is a “determination of the most the claimant can still do
   despite his [or her] physical and mental limitations and is based on all relevant



                                           3
Case: 20-60491          Document: 00515596806             Page: 4       Date Filed: 10/09/2020




                                          No. 20-60491


   evidence in the claimant’s record.” Kneeland, 850 F.3d at 754 (quoting Perez
   v. Barnhart, 415 F.3d 457, 461–62 (5th Cir. 2005)) (alteration in original). The
   RFC determination then guides the next steps of the five-step analysis:
   whether the claimant can perform his past work or other available work. Id.
           Despite Jones’s argument to the contrary, a review of the record
   reveals both that the Commissioner’s determination that Jones is not
   disabled under the Act is supported by substantial evidence and that the
   Commissioner properly considered the evidence. In contesting this
   determination, Jones brings two challenges. First, he challenges the ALJ’s
   determination that he has a medium RFC, meaning he could “perform[]
   medium work with some exertional limitation.” Second, he challenges the
   ALJ’s determination of his past relevant work. Each argument is discussed in
   turn.
                                                    A.
           Jones argues that the law requires the ALJ to consider carefully all
   medical opinions, whether from treating, examining, or non-examining
   physicians, and that, in making the RFC determination, the ALJ failed to
   consider the opinion of a non-examining physician as required by 20 C.F.R.
   § 404.1527.1 Specifically, he argues that the ALJ “improperly found that [he]
   was capable of performing a range of work at the medium exertional level
   despite the fact that [a] non-examining physician . . . limited [him] to a light
   residual functional capacity.”
               Jones’s argument is not persuasive for two reasons. First, as required
   by the federal regulations, “the ALJ articulate[d] the weight” given to the
   non-examining and examining physicians’ opinions in that she gave the non-


           1
             That regulation provides, inter alia, that, regardless of its source, every medical
   opinion is evaluated. 20 C.F.R. § 404.1527(c).




                                                4
Case: 20-60491      Document: 00515596806          Page: 5    Date Filed: 10/09/2020




                                    No. 20-60491


   examining physicians’ opinions “some weight,” and the examining
   physician’s opinion “great weight,” Hammond v. Barnhart, 124 F. App’x
   847, 851 (5th Cir. 2005). The ALJ further explained that in light of “the other
   clinical findings, [Jones’s] testimony, and the medical evidence” as well as
   the opinion of an examining physician, a medium RFC was “more
   consistent” with the evidence.
          Second, to the extent the ALJ’s limited explanation was an error, we
   consider the error harmless. See id. (applying the harmless error doctrine to
   a social security case); see also Morris, 864 F.2d at 335 (observing that
   “procedural improprieties . . . will . . . constitute a basis for remand only if
   such improprieties would cast into doubt the existence of substantial
   evidence to support the ALJ’s decision”); Alejandro v. Barnhart, 291 F.
   Supp. 2d 497, 515 (S.D. Tex. 2003) (explaining that, in the context of how
   the ALJ treats the opinions of state agency medical consultants, “courts have
   . . . declined to reverse and remand on procedural grounds when it is clear
   that the procedural error did not compromise the decision-making process”
   and the ALJ’s decision is otherwise supported by substantial evidence).
          To be sure, it is true that the record includes an opinion from a non-
   examining physician that would limit Jones to a light RFC and thus conflicts
   with the other non-examining physician’s opinion. But this inconsistency is
   insufficient to overturn the ALJ’s determination on substantial evidence
   review where, as here, there is more than a scintilla of evidence supporting
   the ALJ’s decision. See Hammond, 124 F. App’x at 851–52. For example, the
   record shows that, among other things, although Jones has reported
   increased pain with lateral rotation of the cervical spine, he also has a
   balanced gait, strong grip, normal internal and external rotation of the right
   and left hips, and a normal range of motion of his lumbar spine. Additionally,
   the examining physician’s opinion observes that “there should be any
   number of things [Jones] could do.” Similarly, one of the non-examining



                                          5
Case: 20-60491      Document: 00515596806           Page: 6     Date Filed: 10/09/2020




                                     No. 20-60491


   physician’s opinions is consistent with the ALJ’s finding that Jones is neither
   limited to a light RFC nor disabled under the Act. Specifically, that opinion
   states that Jones has no severe impairments.
          Therefore, even if the ALJ erred in her consideration of the
   physicians’ opinions, her decision remains supported by substantial
   evidence.
                                               B.
          Jones also asserts that the ALJ’s decision is erroneous because the
   vocational expert misclassified his past relevant work. He argues that his past
   relevant work should have been classified as an immersion metal-cleaner
   rather than as a general inspector. This argument is unavailing. As it is
   Jones’s burden to prove his disability, it was his obligation to raise this
   objection to the vocational expert’s classification of his past relevant work at
   the administrative hearing. See Villa v. Sullivan, 895 F.2d 1019, 1023 (5th Cir.
   1990); see also Leggett, 67 F.3d at 566 (“The ALJ’s duty to investigate . . . does
   not extend to possible disabilities that are not alleged by the claimant or to
   those disabilities that are not clearly indicated on the record.”). But Jones did
   not do so.
          To that end, Jones’s argument that his past relevant work was actually
   as an immersion metal-cleaner is essentially a request for us to reweigh the
   evidence, which we will not do. Martinez, 64 F.3d at 174.
          Nor can Jones rely on the record to prevail on this issue given that the
   vocational expert’s testimony was not challenged, is not inherently
   unreliable, and is not in conflict with the Dictionary of Occupational Titles
   (“DOT”). As we have previously held, an ALJ may rely on a vocational
   expert’s knowledge of job requirements as her basis for determining a
   claimant’s past work. See Carey v. Apfel, 230 F.3d 131, 146 (5th Cir. 2000);
   Leggett, 67 F.3d at 565; see also 20 C.F.R. §§ 404.1566(e), 416.966(e). In this




                                           6
Case: 20-60491      Document: 00515596806           Page: 7   Date Filed: 10/09/2020




                                    No. 20-60491


   case, the vocational expert classified Jones’s past work as the job of “General
   Inspector” under DOT, number 609.684-014, which is performed at the light
   exertional level. Further, Jones’s own testimony supported this
   classification, testifying that his past work was as “an inspector,” which
   involved putting “small engine parts . . . in [a] machine [that] washes them”
   before giving the parts to other people for processing. As Jones explained, his
   job was to “ma[k]e sure [the parts] were clean.” Additionally, the vocational
   expert classified Jones’s past relevant work as a general inspector as
   described in the DOT without any modifications, and the DOT classifies the
   work of a general inspector as a light RFC, which Jones could perform.
   Accordingly, there is no conflict between the DOT and the vocational
   expert’s testimony. See Carey, 230 F.3d at 144 n.2. Similarly, the vocational
   expert’s testimony does not create a conflict between the medium RFC
   determination and the DOT job description. See id.
          Therefore, the ALJ did not err in relying on the vocational expert, and
   the ALJ’s decision is supported by substantial evidence.
                                             III.
          For the foregoing reasons, we AFFIRM.




                                         7